PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/491,882
Filing Date: 19 Sep 2014
Appellant(s): Baker et al.



__________________
C. Douglass Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
A. CLAIMS 1-10 AND 12-20 RECITE PATENT INELIGIBLE SUBJECT MATTER
Claim 1
Appellant argued that the claims are rooted in technology and effect an improvement similar to DDR and Enfish.
However, unlike the claims in DDR and Enfish, independent claims are not clearly directed to an improvement in computer-related technology (e.g., improving a computer functionality). Rather, the claims are more about customizing information to be displayed based on information about donation events and charitable organizations. The concept of customizing information was clearly pointed out as an abstract idea in Intellect Ventures (Fed Cir. 2015). Appellant claims that the claims are directed to software that make non-abstract improvement. However, the specification and the claims do not point out how an improvement is made, other than a generic computer with software that receives information and sends information for display. Similar ruling was also made in Intellect Ventures by the federal circuit.
Appellant argued that claim 1 claiming a donation station is a physical device not a mental act, nor is the "customization request" or its use in customization abstract.
However, according to the October 2019 Update SME guideline, which reads:
ii. A Claim That Requires A Computer May Still Recite A Mental Process
Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. 
Furthermore, examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. For example, in Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit held that the computer-implemented system and method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer.”
As can be seen, even when the claims recite computer-related components and environment including network, electronic request, electronic payment, and graphical user Intellectual Ventures v. Capital One, Fed.Cir. 2015,
 The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 125657, 1259. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.
The Intellectual Ventures court further held that customizing information based on other data (i.e. user, navigational or location data, time, advertisement) is directed to an abstract idea as it is another “fundamental … practice long prevalent in our system ….” citing Alice, 134 S. Ct. at 2356.
Similarly the claims in Enfish “directed to a specific improvement to the way computers operate, embodied in [a] self-referential table,” did not fall within the realm of abstract ideas. 822 F.3d at 1336.  As opposed to a new specific improvement, the current invention is merely using conventional and generic computer environment to exercise the abstract concept as also discussed above.
It is further respectfully submitted that under the new 2019 Guidelines for analyzing subject matter eligibility (SME), the claims are found to be ineligible as discussed.  In step 2A prong 1, the concept recited in the claims was found to be abstract since the steps (receiving steps, customizing step, permitting step) can be performed in the human mind, but for the recitation of a generic computer as the donation station
Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
In this case, the claims do not recite anything that is beyond the judicial exception and do not integrate into a practical application. The limitations are recited at high-level of generality (i.e., as a generic electronic component performing a generic computer function of receiving texts on the graphical user interface of the display from a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The automated donation station is merely a field of use terminology.  Generally linking the use of the judicial exception to a particular technological environment or field of use is not considered as an inventive concept –see MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Furthermore, it is a conventional concept to customize a device which is proven in the cited reference Ziano052 which teaches that the graphical interface can provide a message pertaining to the fundraising request and the external appearance can include symbols representing the fundraising cause or organization.  Thus it is believed that the claimed invention does not solve a problem or provide new concept to the technology involving donation stations.
Appellant argued that the claims are similar to the claims concerning a display in Core Wireless, therefore are supported by Core Wireless.
However, the Federal circuit in Core Wireless stated that  
Id. at 2:55–59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39.Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.
As can be seen, the donation device configuring in the current claims are more about using conventional display to display desirable information.  The information displayed on the donation station may be new or unique.  However, “information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas” (Power Electric Grp).  Thus providing new information using conventional means does not make the claims less abstract.
Appellant argued that in Ultramercial, “a court cannot go hunting for abstractions by ignoring the concrete, palpable, tangible limitations of the invention the patentee actually claims. Instead, the relevant inquiry is whether a claim, as a whole, includes meaningful limitations restricting it to an application, rather than merely an abstract idea” (it is noted that the quoted opinion is not found in Ultramercial or any court cases listed under “Table of Authorities”).  Appellant further asserted that “the claims concern configuring an automated donation station having an electronic display and a donation collection mechanism. The customizing of the automated donation station customizes at least a graphical user interface for the electronic display of the automated donation station.” 
Ultramercial court also struck down the disputed claims that comprise abstract concept of offering media content in exchange for viewing advertisement, since routine additional steps of consulting and updating activity log represent insignificant “data-gathering steps,” and fact that system is active rather than passive, and restricts public access, represents only insignificant “pre-solution activity” … since claims are not tied to any particular novel machine or apparatus, only general-purpose computer, since claims' recitation of use of Internet, which is ubiquitous information-transmitting medium, not novel machine, is not sufficient to save claims under “machine” prong of test, and adding computer to otherwise conventional steps does not make invention patent-eligible, since preamble of independent claim requires “facilitator,” but specification makes clear that facilitator can be person and not machine, and since method as claimed refers to transaction involving grant of permission and viewing of advertisement by consumer, grant of access by content provider, and exchange of money between sponsor and content provider, and these manipulations of “public or private legal obligations or relationships, business risks, or other such abstractions” do not transform any object or substance to different state or thing”.
As can be seen, although the claims in Ultramercial are limited to “offering media content in exchange for viewing advertisement”, they are not tied to any particular machine, only general purpose computer, and involve routine, insignificant, and conventional steps. Accordingly the same assessment can be applied to the current claims which is deemed to be directed to an abstract idea.  With respect to determining whether the claims as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology, as stated in the Final Office Action and discussed above, the claims do not recite or are directed to an improvement in a computer functionality; rather, they are merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  MPEP 2106.05(f).

It is respectfully submitted that the 2019 Revised SME stated that The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”.28 It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.
It is further noted that the guidelines stated that limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field -see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see VandaMemo
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the VandaMemo
In this case, the limitations are more akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. the use of conventional network to receive the request) –see MPEP 2106.05(h).
Claims 2-6
Appellant argued that the physical placement of the donation station at a particular location for donation collection was not adequately considered and is clear an additional limitation that is not abstract, but physical.
It is respectfully submitted that the previous Final Office Action discussed the claimed invention involving a step of customizing and the placement wherein clause encompassing the user thinking placing materials, i.e. texts, onto a public exhibition.  Placing a public exhibition requires a mental step in the same way that a user using a pen to write, although the writing and pen are a physical.
Claim 7
For similar reasons as claim 1, it is also it is submitted that claim 7 is directed to ineligible subject matter.
Claims 8-11
Appellant argued that claims 8-11 depend from claim 7 and are thus likewise directed to a physical apparatus that is incapable of being performed in the mind, as the Examiner erroneously alleged.
It is respectfully submitted that the October 2019 SME states that “[t]he use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) 
Claim 12
For similar reasons as claim 1, it is also it is submitted that claim 7 is directed to ineligible subject matter.
Claim 13
Appellant argued that despite the fact that claim 13 recites numerous physical components that are not abstract, but it is still analyzed by the Examiner as a process. 
It is respectfully submitted that the previous Final Office Action that the internet and portable donation station are merely field of use limitations that do not amount to specificity or significance with respect to the judicial exception.  In fact, the October 2019 SME states that “[t]he use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation (p. 9).  Moreover, in Alice, the court held that the system claims are no different from the method claims in substance because the system claims recite generic computer components configured to implement the same idea.
Accordingly, the donation apparatus claim 13 is treated as if it is no different than the method claims as the claims recite conventional components, including the automated donation station itself, to aid or implement the same abstract idea.  Automated donation stations are well known and conventional as evidenced in at least the Ziano052 reference previously cited.
Claim 14-20
Appellant argued that despite the fact that claim 14-20 recites a physical apparatus incapable of being performed in the mind and the customizing via a network is not only a practical application but also something more. 


B. CLAIMS 1-10 AND 12-20 ARE UNPATENTABLE OVER ZIANO052 AND ZIANO855
Appellant argued that the Final Office Action improperly contends that the customized buttons of Ziano052 can be equated to the customizing of the "external appearance of at least a portion of the automated donation station" as recited in claim 1. Ziano052 actually teaches that the buttons are on a portable hand-held terminal and not on its donation kettle terminal. 
It is respectfully submitted that in Fig. 5 of Ziano052 and related description in c18 lines 28-49, donation kettle 100 is threaded, allowing for surface 117 to screw into kettle 100. A card processor 160/240 similar to terminal 100 shown in Fig. 10-12 is attached to the surface 117.  Both the processor 160/240 (Fig. 5) and the terminal 100 (Fig. 10) having similar card reader, display, and buttons.  In Fig. 3 of Ziano052 and related description in c16 lines 42-65, donation kettle docking station 1999 allows for a card donation processor 160/240 to be docked. The card processor 160/240 is similar to terminal 100 shown in Fig. 10-12.  Both the processor 160/240 (Fig. 3) and the terminal 100 (Fig. 10) having similar card reader, display, and buttons.  Colum 54 lines 51-56 reads “It is also appreciated that docking station 1999 may be disposed in the interior of the kettle and provide apertures through which the keys and display of terminal 100 are visible. In this variant terminal 100 is disposed in the interior cavity of kettle 100. In one variant terminal 100 can only be removed by first accessing the interior of the kettle”.  Thus according to Ziano052, terminal 100 is not only limited to function independently as a handheld device, but also can be integrated with the donation station or kettle.
Accordingly, it is believed that Ziano052 teaches the disputed limitations.

It is respectfully submitted that Ziano052 teaches
Terminal 100 provides message prompts on display 840 that stimulate and motivate contributors evoking an impulse to make contributions and gifts by expressing the message that if a contribution is made, the contributor has "molded the future." For example, display 840 begins a contribution session with the message "You can teach twelve illiterate people to read with a contribution of $20.00" and concludes a respective contribution session by displaying a message, "Your contribution has just provided three meals a day for ten orphans." …
By way of further example, display 840 prompts a contributor stimulating him or her and creating an impulse make a contribution to obtain second wish list item for the donation kettle electronic contributions management organization: "$5.00--Needy Child Services--provides a needy child meals for one week." Prompt is be displayed concurrently with other prompts, e.g. wish list item prompt, in one variant. In another variant, prompt is displayed for a time out period on display 840. Ziano052, C49-50 lines 20-45.
Ziano052 further teaches that 
By way of example, there may be several thousand cardholder contributors at a remote location, e.g. outside a shopping center or retailer during the holiday season…. Tens of hundreds of contribution transactions are received at one donation kettle electronic contributions management event by donation kettle electronic contributions management management terminals 100.sub.1-X. .. These tens of hundreds of event from the donation kettle electronic contributions management terminals 100.sub.1 to donation kettle electronic contributions management terminal 100.sub.X for further processing as described above. It will be seen that literally tens of hundreds of contributions can be received from cardholder contributors in a single donation kettle electronic contributions management event.
These passages suggest that the graphical interface can be customized to show "You can teach twelve illiterate people to read with a contribution of $20.00" or “$5.00--Needy Child Services--provides a needy child meals for one week”, depending on the cause or event.  Ziano052 also suggests throughout the disclosure that there are multiple types of events or causes including political, religious, charitable, and philanthropic causes/events in which donations can be collected and managed.
It is further respectfully submitted that in Ziano052, various information can be displayed on the donation station according to specific cause or event (Fig. 10-12) and there are menu items and wish list associated with specific cause or event (col. 50 lines 22-48). "As each wish list item is correlated with a contribution, the respective wish list item may be removed from the group of wish list items displayed on display 840 on terminal 100 in one variant" (c50 lines 41-48). Thus from at least these teachings, the donation station of the prior art can be considered customizable contrary to Appellant’s allegation. 
Thus it is believed that Ziano052 teaches the disputed limitations.
Appellant argued that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit with reasoning and it is unclear how one of ordinary skill in the art would facilitate construction of the medicine pack, used to hold capsules, to include a hinge nor would one of ordinary skill in the art look to do so.
The Examiner has provided in the Final Office Action factual supports in Ziano052 itself for teachings of the donation station having means capable of being customized with text and Ziano855 which the primary reference Ziano052 failed to teach. Appellant’s arguments merely amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d).
Appellant argued that in Ziano855, the emails can display text messages inducing a contribution, but the emails are display on respective user's personal computer and not the automated donation state as alleged in the Final Office Action. The message 5000 received at the display 840 of the prospective contributor's computer 800 of Ziano855 is only accessed and displayed to the prospective contributor using the prospective contributor's computer 800.  The prospective contributor's computer 800 is not and cannot be equated to "an automated donation station, the donation station having an electronic display and a donation collection mechanism" as recite in claim 1, and particularly not where "the donation collection mechanism configured to receive electronic payment for a designated donation amount, the donation collection mechanism including a card reader for reading debit, credit or ATM cards," as also recited in claim 1
It is respectfully submitted that the donation station in Zinao052 includes a terminal 100 for receiving contributor’s donation, which can be a general personal computer, a laptop, PDA, desktop top computer, or handheld computer (Zinao052, c20 lines 30-65).  For a handheld type terminal 100, a kettle base is used for the terminal’s retention (Zinao052, c22 lines 15-20, c54 lines 50-56).  For a standard desktop computer, it would have been obvious that no kettle base would be used. In Zinao085, the contributor’s computer can be regarded as the automated Zinao855, par. 34; Final Office Action, p.6).  The contributor’s computer can be a general personal computer, a laptop, or a computer 805 with integrated display which appeared to be a portable PDA (Zinao855, Fig. 3).  Thus, in view of the combined teachings, one of ordinary skill in the art would recognize that at least the donation request messages can be received at the automated donation station of Zinao052 remotely from the fundraiser’s computer via known network such as the Internet. It is further noted that the current claims do not recite as to how the claimed donation station should look like and who owns it.  They merely recite that the donation station customizes the user interface based on the received message.  As discussed above and in the Final Office Action, both references provide teachings for the contributor’s station, whether it is in handheld or desktop form, that receives a message either pre-programmed or remotely from another computer via a network. Henceforth, the combined teachings are believed to teach the claim limitations.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THIEN T MAI/
Primary Examiner, Art Unit 2887



Conferees:
/STEVEN S PAIK/            Supervisory Patent Examiner, Art Unit 2887     

/DAVID S MARTIN/            RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                   










                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.